Title: JM Affidavit on the status of Joseph Bruno Magdalena, 9 September 1808
From: Madison, James
To: 



September 9, 1808

To all to whom these presents shall come greeting.
I Certify, that Dn. Joseph Bruno Magdalena has been employed by his Sovereign as Secretary of the Spanish Legation in this Country, and that it appears from official papers presented to this Departmt. that he is now under orders from his Government to repair to Saxony, he being attached to the Spanish Legation there.
In faith whereof I James Madison Secretary for the Department of State of the United States of America, have signed these presents, and caused the seal of my office to be affixed hereto, at the City of Washington this Ninth day of September A. D. 1808. and in the thirty third year of the independence of the said States.

(the seal)James Madison

